          Case 5:19-cv-00320-BD Document 29 Filed 07/13/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

JOHNATHON COULSTON,
A/K/A JOHNATHON MORTON,
ADC #167072                                                                    PLAINTIFF

V.                             CASE NO. 5:19-CV-320-BD

MARK GOBER, et al.                                                         DEFENDANTS

                                         ORDER

       This matter is currently scheduled for a bench trial before the Honorable Beth

Deere on July 27, 2020 at 9:30 a.m. (Doc. No. 19) Since June, Mr. Coulston/Morton has

not received mail from the Court. (Doc. Nos. 24, 26) It is unclear whether he received the

Defendants’ objections to his witness list. In addition, Mr. Coulston/Morton did not

provide addresses for the individuals he listed as witnesses for trial. Those individuals are

no longer incarcerated in either the Arkansas Department of Correction or the Drew

County Jail. (Doc. No. 28) As a result of these circumstances, the July 27 bench trial

is cancelled. The Court will reschedule the bench trial after communication with Mr.

Coulston/Morton resumes and after Mr. Coulston/Morton has had an opportunity to

provide additional information regarding his witnesses.

       The Clerk is instructed to provide a copy of this Order to the ADC in care of the

Transport Coordinator.

       IT IS SO ORDERED this 13th day of July, 2020.


                                           ____________________________________
                                           UNITED STATES MAGISTRATE JUDGE
